In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-051 CV

 ______________________

 
YOULANDA FONTENOT, Appellant


v.


TRACEY PEARSON, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 104656




MEMORANDUM OPINION

	On February 21, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The appellant's response explains that the appellant thought the
appellate deadlines ran from the date the trial court overruled her motion for new trial.  The
trial court signed the judgment on October 9, 2007 and the appellate timetables were
extended by the timely filing of post-judgment motions.  Notice of appeal was due to be filed
on January 7, 2008.  See Tex. R. App. P. 26.1(a).  Youlanda Fontenot filed notice of appeal
on February 5, 2008, more than 90 days  from the date of judgment and outside the time for
which we may grant an extension of time to perfect appeal. See Tex. R. App. P. 26.3.  This
Court lacks jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
										 Justice
 
Opinion Delivered March 20, 2008
Before Gaultney, Kreger, and Horton, JJ.